Case 2:18-cv-13481-NGE-APP ECF No. 55-1 filed 09/09/20       PageID.2137        Page 1 of 1




                                 INDEX OF EXHIBITS


 EXHIBIT A:    The Court’s Opinion and Order on Defendant’s Motion for Summary
               Disposition dated August 26, 2020


 EXHIBIT B: Plaintiff’s First Discovery Request to Defendant Glenn Clark


 EXHIBIT C: Defendant Glenn Clark’s Response to Plaintiff’s First Request for
            Production

 EXHIBIT D: Plaintiff’s Subpoena and Notice of Taking Deposition to Defendant Clark

 EXHIBIT E: Transcript of Defendant Clark’s Deposition Taken 08/06/2019

 EXHIBIT F: Email Obtained at Defendant Clark’s Department of Justice Deposition

 EXHIBIT G: Deposition of Glenn Clark Taken by DOJ on 08/26/2020

 EXHIBIT H: Southern Poverty Law Center Article about Frank Gaffney Jr.
